Lenhoff, J.
(dissenting) As stated in the opinion of the majority “The issue presented on- appeal is whether the employment of the word ‘ shall’ as used in G.L. c. 123, s.7(c) is mandatory or discretionary.”
It is assumed that the Legislature recognized that a civil commitment proceeding requires an adversary approach so that the petitioner and the respondent could assist the trial court in its factfinding process; that the petitioner possessed the burden to show beyond a reasonable doubt that the respondent is mentally ill and likely to cause serious harm to himself or others; and, that there exists no less restrictive alternative to hospitalization. Also, that the respondent *629whose life and liberty are at stake, be extended safeguards to assert and properly protect his interests. Toward this end, said respondent has the right to representation, right to notice, a hearing, and a right to appeal. (See Administrative Office of the District Court Department Civil Commitment Standard 2:01, issued December, 1979.)
Further, the Legislature had to be aware of the fact that because such proceedings are adversary in nature, the court is not a party thereto but solely the arbiter thereof, holding a neutral, fair and impartial position, to render an ultimate, just determination.
Along with the above, note is taken as disclosed in the majority opinion that the present section 7(c) of G.L. c. 123 became effective J uly 1, 1978 (St. 1978, c. 367, s. 71C, approved July 10, 1978). Also, prior thereto, the law provided that the court, upon receipt of a petition for an order of commitment to a. guardian of the receipt of such petition and of the right to request a hearing by filing within fourteen (14) days of notice, a written request for such hearing. Stated another way, the present law accords a1 hearing to the person named in the petition rather than placing the burden on such person to request same, to assure that ope would not be deprived\of liberty without due process of law. Notwithstanding such assurance, the law continues to have the named respondent in such petition retained or detained in a f adlity during the time the petition is pending awaiting hearing and disposition. (G.L. c. 123, s.'6 (a) )
Another factor to assist an appellate court in ascertaining legislative intent is the fact that the state has the power and the responsibility, under the doctrine of parens patriae, to care for and protect the best interests of disabled or incompetent persons. Doe v Doe, 1979 Adv. Sh. 343.
Considering and combining all heretofore set forth that refers to adversary proceedings together with the forerunner to said section 7(c) and the doctrine of parens patriae, one can conclude that the Legislature has placed the court in a position to exercise power and influence to guarantee a concerned person representation at a hearing to determine his protected, individual rights and whether such rights, must yield to a state interest by reason of an adjudicated disability. Consequently, the legislative thrust is to give the court jurisdiction to fulfill such purpose, not to limit, restrict or deprive it thereof. It follows, however, that in exercising such jurisdiction, one must be accorded due process of law; which, if abused, could prompt appropriate action to free anyone held unjustly against their will. The Legislature has provided for such possible abuse by the language appearing in G.L. c. 123, s. 9(b) which enables one who can establish that he shpuld no longer be retained in a facility to seek redress by making written application to a justice of the superior court.
Though the quotation in the majority "opinion from the case of Globe Newspaper Company v. Superior Court therein cited, appears to Impose a mandatory dictate to courts when the protection of private rights are involved, the Supreme Judicial Court has taken a contrary position where same relates to the time of performance of a duty of a public officer.
In Smith v. Director of Civil Service, 324 Mass. 455, 458-459 (1949), we find the following: -
“As to a statute imperative in phrase, it has often been held that where it relates only to the time of performance of a duty by a public officer and does not go to the essence of the thing to be done, it is only a regulation for the orderly and convenient conduct of public business and not a condition precedent to the validity of the act done.”
See, Police Dept., Etc. v. Com’rs. of Civil Service, 5 Mass. App. Ct. 896 (1977), Cullen v. Building Inspector of North Attleborough, 353 Mass. 671, 679-680 (1968), Cheney v. Coughlin, 201 Mass. 204, 211-212 (1909).
*630Another factor here concerned is the fact that courts possess wide, inherent power to do justice and to adopt procedures to that end. In carrying out this function, “it is sometimes the right and even the duty . . . to act . . . sua sponte...” Police Comm’r of Boston v. Municipal Court of Dorchester District, 374 Mass. 640, 644 (1978). Quincy Trust Co. v. Taylor, 317 Mass. 195, 198 (1944). Boyajian v. Hart, 312 Mass. 264, 266 (1942).
In view of the foregoing, a position is reached to construe said section 7(c) as either affirmative, indicating direction for the orderly and proper dispatch of the court’s function; or, negative or prohibitive, to operate as a condition precedent creating a strict limitation of power.
The majority has concluded that the latter alternative applies, strictly limiting the district court to commence hearing “within fourteen days of the filing of the petition”, and that such condition precedent not having been fulfilled, jurisdiction ends. Such conclusion is believed to be foreign to the intent of the Legislature whose true intent is consistent with a construction that said section 7(c) is affirmative, indicating direction for the orderly and proper dispatch of the court’s function”; that the word “shall” as used therein directs that the court should commence or ought to commence a civil commitment hearing within fourteen (14) days from the date of the petition filing but not that it must; that in the absence of a stated reason by the court for not commencing the hearing as directed but which hearing was commenced and concluded within seven (7) days thereafter, and there being no evidence to demonstrate that the delay was purposeful, oppressive, unjustified or unreasonable,.! indulge in the assumption that the trial justice acted properly; that I ascribe to the Legislature no intent to have the court divested of jurisdiction for not commencing a hearing within a stated time which obviously could readily be circumvented after a very short commencement followed by permitted continuances; that had the Legislature intended to firmly fix the commencement without any judicial discretion therein, it could have readily added verbiage qualifying the fourteen (14) day period to the effect that the hearing proceed without interruption to completion;1 that the Legislature understood that a reasonable delay accorded to a concerned individual or his counsel surely was also applicable to the court who is hot an adverse party; and, that the court possessed the right, power and authority to fulfill the state’s proper function to care for and protect the best interests of persons found to be incompetent.
Therefore, the trial court should have been found to have acted correctly in its denial of the respondent’s motion to dismiss and his requests for ruling numbered (14) and (15) to result in the report bang dismissed.
Bernard Lenhoff, Justice

. In Cullen v. Building Inspector of N. Attleborough, 353 Mass. 671, 679 (1968), G.L. c 40A, s. 18, being the forerunner to now s. 15 of present zoning law, the Supreme Judicial Court held that the board’s failure to. make and file its decision on time was taken to be directory rather than mandatory. It then read, so far as is material: “(t)he decision of the board shall be made within sixty days after the date of the filing of an appeal,- application or petition.” Now, said s. 15 (present law) reads: “(t)he decision of the board shall be made within seventy-five days after the date of the filing of an appeal, application or petition.....Failure by the board to act within seventy-five days shall be deemed to be the grant of the relief, application or petition sought, subject to an applicable judicial appeal as provided for in this chapter.” In Casasanta v Zoning Board of Appeals of Milford, 377 Mass. 67, 69-70 (1979), although decided on other grounds, the Court in commenting on zoning law changes stated that “(t)hus the stated period was extended, but it would appear the softening influence of the Cullen case was removed.”